ON PETITION POE REHEARING.
Stiles, J.
— Counsel for appellant, with much heat, and language grossly discourteous, calls the attention of this court to the fact that in deciding the appeal nothing was said in regard to their exception numbered six. This exception was directed to the refusal of the superior court to charge the jury in the following language:
*227“Having possessed yourselves of all the counter hypothesis (except the affirmative one of guilt) which the most diligent inquiry and reflection can afford, the next step on the part of the jury, and the most important one in the whole trial, is to dispose of them satisfactorily; it being the invariable rule that they must all be excluded from the case before the affirmatory hypothesis, however otherwise clear, can be safely adopted. If the evidence leaves it indifferent which of two or more hypotheses are true, it can never amount to proof of the principal facts sought.”
The substance of the charge requested was that the guilt of the prisoner on trial could not be found by the jury so long as there was any reasonable hypothesis of his innocence deducible from the evidence in the case. Counsel complains that the refusal to give this instruction was a vital injury to the cause of the appellant because the. principal defense urged at the trial was that the deceased ■ Scherbring had committed suicide; that the main argument of counsel to the jury was based upon that theory, and that the refusal of the court to charge as requested left the jury without proper instruction under which they could consider the theory of suicide. Now, after twice examining the record in this case we are unable to find any fact in the case which could justify an argument to the jury that Scherbring did commit suicide, and, therefore, if such was the purpose of the request the court below committed no reversible error in refusing to give the charge. But the court did charge the jury at least twice to the very substance of the matter requested. It used this language:
“ The jury are instructed as a matter of law that where a conviction for a criminal offense is sought upon circumstantial evidence alone, the state must not only show by a preponderance of evidence that the alleged facts and circumstances are true, but they must be such facts and circumstances as are absolutely incompatible upon any reasonable hypothesis with the innocence of the accused, *228andincapableof explanation upon any reasonable hypothesis other than the guilt of the accused. That to authorize a conviction upon circumstantial evidence alone the circumstances must not only be in harmony with the guilt of the accused, but they must be of such a character that they cannot reasonably be true in the ordinary nature of things and the defendant be innocent.”
And again:
“The great duty of the jury in cases of circumstantial evidence is to possess themselves of all the negative or counter hypotheses of which the case will reasonably admit. It is the duty of the jury to inquire with the most scrupulous attention what other hypotheses, besides that of guilt, there may be which agree wholly or partially with the facts in evidence. Those which agree even partially with the circumstances in proof are not unworthy of your examination, because they lead to a more minute examination of those facts with which at first they might appear inconsistent.”
And again:
“ The presumptions of law independent of the evidence a.re in favor of innocence. This presumption of evidence remains with him until his guilt is established beyond a reasonable doubt.”
We therefore consider the alleged error, if error it was, to have been wholly harmless, and as furnishing no proper justification for a new trial.
That this court in its decision failed to mention exception six was due entirely to an oversight, and furnished no ground, even if it had been intentional, for the unlawyerlike language of this petition, which is denied.
Anders, O. J., and Dunbar and Scott, JJ., concur.